Title: Orderly Book, 22 November 1758
From: Washington, George
To: 



[22 November 1758]

Camp Cross Turtle Creek Novr 22d 1758
Parole Shippenburgh
Lt Colo. Dagworthy to Mount this night in the room of Lt Colo. Lloyd who marchd forward with Colo. Bouquet.
For to morrow Brigadier Washington Colo. Byrd Lt Colo. Mercer and Majr Waddel the Men to lay upon their Arms this night & to observe the Greatest Silence in Camp, the Officers is always to Exame the Arms and Amunition of their Division before they March and see that Every thing is ready for Immediate Action making the Men open their touch Holes and prime afresh out of their Horns, & see that their Steels are in a proper condition to Strike fire.
The Troops to be ready to March to morrow morning at 7 OClock in the same Disposition they Did this Day. The 2d Brigade opening the road & the 3d to Escort the Artillery.
After Orders
It is General Forbes’s express order that all the falling Axes in Camp, wether in Possession of Officers or Soldiers are to be deliverd to Mr Ward at the Artillery to morrow morning at 7 OClock and whatever belongs to private Property will be returnd upon Coming to new Ground.
Three Platoons of 3d Brigade & 2 of the 2d are to March to

morrow at Day break to open the road to Colo. Bouquets Camp under the Direction of Capt. Callander, and to parade at the head of the Artillery.
